United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0209
Issued: March 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 16, 2015 appellant filed a timely appeal from a September 8, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established plantar fasciitis and/or heel spurs causally
related to factors of her federal employment.
FACTUAL HISTORY
On June 30, 2014 appellant, then a 51-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that as a result of 18 years of walking and standing on concrete, she
developed a heel spur. She did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated August 5, 2014, OWCP advised appellant that additional medical
evidence was necessary to establish her claim. It requested that she submit a rationalized
medical report from her treating physician explaining the causal relationship between her alleged
condition and the factors of her federal employment. Appellant was afforded 30 days to submit
this evidence.
In support of her claim, appellant submitted a May 29, 2014 report by Dr. Johnny D.
Parker, her attending podiatrist, diagnosing plantar fasciitis and calcaneal heel spurs. Dr. Parker
indicated that this condition was work related and that appellant was partially incapacitated. In a
June 24, 2014 note, he noted diagnoses of plantar fasciitis, calcaneal heel pain, painful limb, and
abnormal gait. In a June 30, 2014 note, Dr. Parker noted that appellant was partially
incapacitated commencing May 29, 2014 due to plantar fasciitis with calcaneal heel spurs, and
noted that the condition was employment related.
By decision dated October 15, 2014, OWCP denied appellant’s claim because she had
not demonstrated that her medical condition was causally related to the accepted employment
factors.
On October 15, 2014 appellant requested reconsideration. In further support of her claim,
she submitted an October 27, 2014 radiology report of her right ankle by Dr. Dr. Suk S. Lee, a
Board-certified radiologist, noting plantar calcaneal spur, soft tissue swelling, and no fracture.
Dr. Lee interpreted x-rays of appellant’s bilateral feet of the same date as evincing no fracture,
prominent plantar calcaneal spur bilaterally, and osteoarthritis at the first metatarsophalangeal
joints of both feet.
In a November 7, 2014 report, Dr. Parker indicated that appellant first visited his office
on February 9, 2009 with painful feet and ankles, and was diagnosed with plantar fasciitis and
calcaneal heel pain. He noted that since that first visit she has experienced continuous chronic
foot pain. Dr. Parker noted that appellant walked a lot as a result of her profession as a mail
carrier and that, on further evaluation, her profession as a mail carrier resulted in her condition.
By decision dated September 8, 2015, OWCP denied modification of its October 15,
2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.2 These are the essential elements of each and every

2

Elaine Pendleton, 40 ECAB 1143 (1989).

2

compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.4 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant established the factors of her federal employment and that she suffered from
plantar fasciitis and heel spur. However, OWCP denied her claim as she had failed to establish
that her diagnosed conditions were causally related to the accepted factors of her federal
employment. The Board has reviewed the medical evidence and has determined that appellant
has not established that these conditions are causally related to her federal employment.
Dr. Parker diagnosed appellant with plantar fasciitis and calcaneal heel pain and opined
that her profession as a mail carrier resulted in her condition. Although he noted employment
factors of walking a lot as a result of her profession, Dr. Parker never provided a wellrationalized medical opinion explaining how appellant’s plantar fasciitis and heel spurs were
causally related to the walking or other federal employment duties. A mere conclusion without
the necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure could result in a diagnosed condition is insufficient to meet a claimant’s burden of
proof.7 Accordingly, Dr. Parker’s reports are insufficient to meet appellant’s burden of proof.8
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See S.P., 59 ECAB 184, 188 (2007).

5

See Roy L. Humphrey¸ 57 ECAB 238, 241 (2005); see also P.W., Docket No. 10-2402 (issued August 5, 2011).

6

I.J., 59 ECAB 408 (2008); supra note 3.

7

G.M., Docket No. 14-2057 (issued May 12, 2015).

8

J.S., Docket No. 14-818 (issued August 7, 2014).

3

Dr. Lee’s reports on appellant’s diagnostic studies do not provide an opinion as to the
cause of appellant’s condition. As such, his opinion is insufficient to establish causal
relationship.9
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment, nor her belief that the condition was caused by her employment, is sufficient to
establish causal relationship.10 As she did not establish that her medical condition was causally
related to the accepted factor of her employment, she did not meet her burden of proof.
CONCLUSION
The Board finds that appellant did not establish plantar fasciitis and/or heel spurs causally
related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 8, 2015 is affirmed.
Issued: March 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Supra note 7.

10

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

